Title: William Stephens Smith to Abigail Adams, 14 May 1789
From: Smith, William Stephens
To: Adams, Abigail


        
          Newyork May 14th. 1789.
          My dear Madam
        
        I have the happiness of informing you that Mrs: Smith and the Boys are in high health and that your presence here as soon as you can possibly make it convenient will be very agreable and is in a great degree necessary— Mr. A has taken a House about one mile from the City as he has informed you, and in his Letters has said something about the removal of furniture— on this subject permit me to say that you cannot bring too much—for if the future arrangement of Congress should extend to the furnishing of your House the articles which you have, at a first estimate will me more advantageously employed than if you were to permit them to remain unused during the period which you will be absent from Braintee and if no provision of that kind should be made, you will save at least 2 or 300£ by bringing on what furniture you have for at present it is a very expensive article in this place— therefore I would advise that you should hire a good Sloop, let her be brought to the nearest landing place and well packed, and after she is loaded and ready to sail let Dr. Tufts insure her Cargo to this port valued sufficiently to cover the property & let her be ordered to proceed about one mile up the north river where we being informed of her arrival will pay the necessary attention to what she convey’s— she can then proceed to within 100 yards of the House & the expence & risk of land Carriage be avoided— in this way if Briessler Comes he can with convenience bring his family &c— you will notice I am in haste & remain / Sincerely yours &c.
        W: S. Smith
      